DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .2. This action is in response to the amendment filed on 16 September 2021. Applicant's arguments and amendments to the claims have been fully considered but do not place the application in condition for allowance. All rejections not recited herein are hereby withdrawn. In particular, the previous rejection of the claims under 35 U.S.C. 101 has been obviated by the amendment to the claims to recite that the method is one for treating a patient having a PDL1-high tumor or a PDL1-low tumor and to recite a final step of administering the tailored immune therapy to the patient, wherein the tailored immune therapy comprises a PDL1 inhibitor therapy for a PDL1-high tumor, or an IDO
Inhibitor or TIM3 inhibitor therapy for a PDL1-low tumor.
Claim Status
3. 	Claims 1-4 and 9-20 are pending.
	Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-4, 9 and 10 read on the elected invention and have been examined herein. 


Drawings
4. Acknowledgement is made of the replacement colored drawings filed on 10 November 2021.
New Claim Rejections - 35 USC § 112(b)
5. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-4, 9 and 10 are indefinite. The claims require detecting the expression level of each of PDL1, CTLA4, LAG3 and TIM3 and then administering the tailored immune therapy to the patient, wherein the tailored immune therapy comprises a PDL1 inhibitor therapy for a PDL1-high tumor, or an IDO Inhibitor or TIM3 inhibitor therapy for a PDL1-low tumor. However, the claims do not set forth what constitutes a PDL1-high tumor or a PDL1-low tumor and there is no limiting definition for these terms in the specification. In the context of the claims, if a PDL-1 high tumor is intended to mean a tumor that expresses a ‘high’ level of PDL1 and a PDL1-low tumor is a tumor that expresses a low level of PDL1, it is unclear as to what ‘high’ and ‘low’ are relative to and it is unclear of the significance of measuring the expression level of CTLA4, LAG3 and TIM3. Alternatively, if CTLA4, LAG3 and TIM3 are to be used to ascertain if a tumor is a 
Priority
6. The present claims are entitled to the current filing date of 23 May 2019. It is noted that a claim as a whole is assigned an effective filing date rather than the subject matter within a claim being assigned individual effective filing dates. See e.g. Studiengelsellschaft Kahle m.b.H. v. Shell Oil Co. 42 USPQ2d 1674, 1677 (Fed. Cir 1997).  U.S. Applications 62/647,621, filed 3/23/18, 62/676,510, filed 5/28/18 and 16/358,576, filed 3/19/19 do not provide support for the presently claimed methods. The priority applications disclose methods for characterizing a tumor by determining gene expression profiles characteristic of distinct types of tumors and using the expression levels to infer activity and/or infiltration of immune cells in the tumor, wherein the methods may further comprise recommending treatment with a checkpoint inhibitor. The ‘510 and ‘621 applications also disclose methods that further determine the expression of the PDL1, IDO and IM3 checkpoint genes and teach that immune cell-enrichment was found to be correlated with PDL1 high cases. It is disclosed that the methods may further comprise recommending a treatment with a checkpoint inhibitor. The ‘510 application consists of an abstract that discloses whole transcriptome sequencing of tumor samples to analyze co-expression of 6 checkpoint genes and RNA expression indicative of immune cell tumor infiltration. It is reported that high PD-L1 expression is correlated with enrichment for Th1, NK, CD56dim and CD8 T-cells in tumors; and that 
Maintained / Modified Claim Rejections - 35 USC § 103
7. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prat et al (Cancer Research. May 2017. 77(13): 3540-3550 and Supplemental Table 1) in view of Bitter et al (PGPUB 2016/0362472).
Prat teaches a method comprising determining the gene expression level of 730 immune-related genes (and 40 housekeeping genes) in tumor samples from a cohort of 65 cancer patients and using this expression analysis to identify profiles characteristic of immune cells that have infiltrated the tumor (p. 3541 and Supplemental Table 1). Prat analyzed RNA-seq data from TCGA from lung cancer samples to identify cancer-type immune-specific profiles (p. 3541, col. 2 and p. 3543). Prat further teaches detecting the expression level of the checkpoint markers of the PD1, PD-L1 and CTLA4 genes in the 
	Accordingly, Prat teaches a method that comprises obtaining transcriptomic sequencing data from a single tumor of a patient; identifying, from the transcriptomic sequencing data, the presence of particular immune cells in the tumor, including immune competent cells; identifying, from the transcriptomic sequencing data, the expression level of immune checkpoint markers, including PDL1, CTLA4 and LAG3; and correlating the presence of the immune (competent) cells with the expression level of the immune checkpoint markers as indicative or responsiveness to immune checkpoint therapy. 
Prat does not teach that the immune checkpoint markers also include the immune checkpoint marker TIM3.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Prat so as to have also assayed for the expression level of the immune checkpoint marker TIM3 (TIM-3) in order to have provided additional information regarding the gene expression profile of a patient’s tumor and provided additional alternatives for therapy for that tumor, such as anti-TIM3 therapy in those situations in which an elevated level of TIM3 expression was detected in the patient’s tumor sample.
Secondly, Prat does not teach determining the gene expression profiles of the patient’s tumor using a whole transcriptomic sequencing method, and particularly RNA-seq.
	However, while Prat teaches that the individual tumor samples were analyzed for gene expression using NanoString Technologies and the PanCancer Immune Profiling panel, Prat also teaches using RNAseq data to determine the gene expression profiles of tumor samples (p. 3541, col. 2). 
	Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Prat so as to have used RNA-seq to obtain the expression levels of the immune-signature genes and the immune checkpoint genes of PDL1, CTLA4, LAG3 and TIM3 since Prat teaches that 
          Further, Prat does not teach the presently claimed method which further requires administering a tailored therapy to the patient wherein a PDL1 inhibitor is administered to a patient with a tumor that expresses a high level of PDL1 or a TIM3 inhibitor is administered to a patient with a tumor that expresses a low level of PDL1.
However, Prat teaches detecting PD-L1 expression levels in tumor samples treated with anti-PD1 therapy (p. 3541). Prat teaches that elevated expression of PD-L1 was associated with progression free survival (PFS) in patients treated with an anti-PD1 therapy (p. 3545, col. 1). 
Prat teaches correlating the gene expression levels of the immune checkpoint markers with responsiveness to therapy to aid in the selection of therapy. For instance, Prat states:
 “These studies support our findings that a similar immune biology related to T cell and IFN activation predicts anti-PD1/PD-L1 response or benefit across multiple
cancer types and that the benefit from checkpoint inhibition is pronounced in tumors with preexisting immunity. Further supporting this hypothesis is a recent study using flow cytometry on freshly isolated metastatic melanoma samples from two cohorts
of 20 patients, revealing that increasing fractions of PD1-high/CTL–associated protein four high (PD1hiCTLA-4hi) cells within the tumor-infiltrating CD8+ T-cell subset strongly correlates with response and PFS following anti-PD1 monotherapy” (p. 3548, col. 1).

Prat concludes that:
“our results reveal that although each cancer type might have unique immune expression profiles, various genes, including PD1, or signatures, mostly targeting CD8 and CD4 T-cell and IFN activation, are associated with NPD and better progression-free survival independently of cancer type, timing of the biopsy or anti-PD1 drug” (p. 3549, col. 1).

	Prat further teaches:
“Fehrenbacher and colleagues (13) evaluated 224 NSCLC pretreatment samples from a phase II trial where patients were randomized to docetaxel or atezolizumab, an anti-PD-L1 drug. The authors observed that patients with high T-effector-IFNg-associated gene expression, measured using the Nimblegen platform, had improved overall survival with atezolizumab. These studies support our findings that a similar immune biology related to T cell and IFN activation predicts anti-PD1/PD-L1 response or benefit across multiple cancer types and that the benefit from checkpoint inhibition is
pronounced in tumors with preexisting immunity. Further supporting this hypothesis is a recent study using flow cytometry on freshly isolated metastatic melanoma samples from two cohorts of 20 patients, revealing that increasing fractions of PD1-high/
CTL–associated protein four high (PD1hiCTLA-4hi) cells within the tumor-infiltrating CD8þ T-cell subset strongly correlates with response and PFS following anti-PD1 monotherapy” (p. 3548, col. 1).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Prat so as to have administered an anti-PD-L1 therapy to those patients identified as having a high PD-L1 expression level since the findings of Prat and other investigators indicate that tumors expressing high levels of PD-L1 have an increased likelihood of being responsive to anti-PDL1 therapy.
Additionally, regarding administering an inhibitor of TIM3 to patients whose tumors are identified as having a low level of expression of PD-L1, as discussed above, Prat teaches selecting the most suitable therapy for a patient based on the expression levels of the immune-cell specific genes and the immune checkpoint genes. Prat also teaches that “PD-L1 gene was found less expressed in melanoma samples than the other cancer groups (Fig. 2B)” (p. 3543, col. 2).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Prat so as to have administered a TIM3 inhibitor therapy to patients identified as having a high TIM3 expression level and a low PD-L1 expression level since the teachings of Prat indicate that patients with low PD-L1 levels may not respond to anti-PD1/anti-PD-L1 therapy and the teachings of Bitter suggest that patients having high TIM3 expression levels are likely to respond to anti-TIM3 therapy. Accordingly, one of ordinary skill in the art would have been motivated to have made such a modification in order to have administered the most likely effective therapy based on the gene expression profile of the patient’s tumor.
Regarding claims 2-4, Prat teaches determining the gene expression profiles in specific tumor types (e.g., p. 3541 and Table 1). Prat states “we observed that each cancer type has a unique immune-related or immune cell-type–specific gene expression profile, suggesting that different mechanisms of immune activation or suppression might be occurring and might be cancer-type specific to some extent” (p. 3548, col. 1). Prat also teaches determining the SD for the gene expression analysis (e.g. p. 3541, col. 2 and p. 3545, col. 2). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have practiced the modified method of Prat wherein the expression profiles of the immune checkpoint genes (i.e., genes 
Further regarding claim 4, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the optimum SD from the reference range, including +/- 2 SD to thereby have determined expression levels that were the most highly correlated with responsiveness to particular therapies.
Regarding claim 10, Prat teaches performing the methods disclosed therein on tumor samples from patients having lung cancer (e.g., p. 3541 and Table 1).
8. Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prat et al (Cancer Research. May 2017. 77(13): 3540-3550 and Supplemental Table 1) in view of Bitter et al (PGPUB 2016/0362472) and further in view of Danenberg et al (J Thoracic Oncology. Sept 2015. Suppl. 2. 10.9:S601-S602, abstract P2.04-074). 
	The teachings of Prat and Bitter are presented above. 
	In particular, Prat teaches determining the expression levels of the immune checkpoint markers using tumor samples from the patient.
	Prat does not teach that the method further comprises determining the expression level of the immune checkpoint markers using a cfRNA sample from the blood of the patient.

(p =0.0005, Fisher's Exact Test). ERCC1 expression was detected in 100% (5/5) of NSCLC patients and 67% (6/9) of the control group but its median expression value was about 8-fold higher in the plasma of cancer patients.” It is further stated that “The PD-1/PD-L1 pathway is a promising therapeutic target and anti-PD-LI agents have shown encouraging activity in a variety of tumor types” and “These data demonstrate the potential value of using cfRNA from blood to measure gene expressions for detection of cancer and its recurrence, and in selecting and monitoring therapies.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Prat so as to have additionally assayed cfRNA present in a blood sample of the patient for the expression level of the immune checkpoint marker, including PDL1, CTLA4, LAG3 and TIM3, since this would have provided the advantage set forth by Danenberg of providing an effective, non-invasive means for monitoring changes in the expression level of the immune checkpoint markers in patients with cancer and particularly patients undergoing therapy for cancer.
Response to remarks regarding the rejections under 35 U.S.C. 103 over Prat et al:
In the reply of 16 September 2021, Applicant argues that Prat teaches evaluating tumor specimens of patients who were previously treated with PD1 targeting antibodies pembrolizamab or nivolumab. It is stated that “Thus, the Prat disclosure treats the patient first and then determines gene signatures to predict a clinical outcome. On the other hand, the instant claims determine expression level of checkpoint inhibitors first to tailor an immune therapy, and then administers the tailored immune therapy to the patient. So, in other words, the therapy that is administered to the patient is based on the over-expression or under-expression of PDL1. Thus, while Prat may have similar or same keywords as the instant claims, the method disclosed in Prat is very different from the claimed method.”
These arguments have been fully considered but are not persuasive. The present claims do not exclude methods in which the patient has been previously administered a therapy and then the expression levels of the checkpoint markers are measured so as to monitor the therapy and select the most appropriate therapy for further treatment of the patient, as is suggested by the teachings of Prat. Secondly, Prat clearly states that the purpose of the methods disclosed therein is to establish “that immune signatures analyzed before anti-PD1 therapy can predict response to PD1 checkpoint blockade independently of cancer type” (p. 3541, col. 1).
The response asserts that:
 “Prat recognizes “several caveats to [their] study.” Prat at pg. 3548, right col. Prat recognizes that their study is “an exploratory and retrospective study with a limited sample size.” Prat at pg. 3548, right col. Prat also admits that they “only had 6 samples to compare tumor PD-L1 IHC expression with immune expression.” Prat at pg. 3549, left 

These arguments have also been fully considered but are not persuasive. First, 100 percent predictability is not required to establish obviousness. Obviousness does not require absolute predictability but only the reasonable expectation of success.  See In re Merck and Company Inc., 800 F. 2d 1091, 231 USPQ 375 (Fed. Cir. 1986) and In re O'Farrell, 7 USPQ2d 1673 (Fed. Cir. 1988). Herein, the ordinary artisan would have more than a reasonable expectation of success since Prat teaches that patients having high PDL1 expression levels were more responsive to anti-PD1/PD-L1 therapy. Prat also states “results from two recently reported studies evaluating the association of immune-related gene expression in patients with various solid tumors treated with anti-PD1/PD-L1 are consistent with ours” (p. 3548, col. 1). Specifically, Prat cites Fehrenbacher et al for teaching that treatment with the monoclonal antibody atezolizumab, a PD-L1 inhibitor was more effective in patients with “high T-effector-IFNg-associated gene expression.” It is stated that “These studies support our findings
that a similar immune biology related to T cell and IFN activation predicts anti-PD1/PD-L1 response or benefit across multiple cancer types and that the benefit from checkpoint inhibition is pronounced in tumors with preexisting immunity” (p. 3548, col. 1). Additionally, while Prat acknowledged that they only had 6 samples to compare IHC protein expression with mRNA levels, Prat also states:

 “However, the six samples represented a broad range of IHC staining and were able to observe a high correlation with PD-L1 mRNA. In summary, our results reveal that although each cancer type might have unique immune expression profiles, various genes, including PD1, or signatures, mostly targeting CD8 and CD4 T-cell and IFN activation, are associated with NPD and better progression-free survival independently of cancer type, timing of the biopsy or anti-PD1 drug. The results are consistent with the

Secondly, Applicant’s arguments are not persuasive because they are directed to limitations that are not recited in the claims since the present claims do not require that the patient has not been treated with an anti-PDL1 therapy or another therapy.

Maintained / Modified Double Patenting
9. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/358,576 (reference application) in view of Topalian et al (Cancer Cell. April 2015. 27: 450-461). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims and the claims of ‘576 are both inclusive of methods comprising determining transcriptomic sequencing data from a single tumor of a patient; identifying, from the transcriptomic sequencing data, the presence of particular immune cells in the tumor, including immune competent cells.
Claim 19 of ‘576 further recites determining the expression of at least one checkpoint related gene.  Claims 9 and 10 of ‘576 also recite that the tumor is a PDL1-high or PDL1-low tumor, respectively and claim 8 recites recommending a checkpoint inhibitor.
	The claims of ‘576 do not recite detecting the expression level of the particular immune checkpoint genes of CTLA4, LAG3 and TIM3.	
However, Topalian provides a review of known immune checkpoint markers, including the immune checkpoint markers PDL1, PDL2, CTLA4, IDO1, LAG3 and TIM3.  Topalian discusses immunotherapies that target each of these checkpoint markers and their potential use for treating cancer in cells in which the markers are overexpressed. It is disclosed that the proteins encoded by these genes have different functional activities and the inhibitors of the proteins have different functional effects. For instance, Topalian states that “CTLA-4 and PD-1 have distinct patterns of expression, signaling pathways, and mechanisms of action. (p. 450, col. 1). Regarding PDL1, it is stated that “Beyond their role as ligands for PD-1, PD-L1 and PD–L2 appear to have additional partners, indicating additional layers of immune modulation” (p. 452). LAG-3 is disclosed as an immune checkpoint molecule that is expressed on activated T cells, NK cells and 
In view of the teachings of Topalian of the diverse expression and activity of the immune checkpoint markers PDL1, CTLA4, LAG3 and TIM3 and the development of therapeutics targeting these markers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method claimed in ‘576 so as to have also determined the expression level of these immune checkpoint markers in the tumor sample of the cancer patient in order to have provided additional information on the gene expression level of these markers which could be used in tailoring the therapy for the cancer patient. 
Secondly, the present claims differ from the claims of ‘576 in that the present claims require correlating the presence and/or activity of immune competent cells with the expression level of immune checkpoint markers to tailor a tumor treatment for the patient and administering a tailored treatment to the patient, wherein a PDL1 inhibitor is administered to a patient with a PDL1-high tumor and a TIM3 inhibitor is administered to a patient with a PDL1-low tumor. However, claim 9 of ‘576 recites recommending treatment with a PDL1 inhibitor for a PDL1-high tumor and recommending a TIM3 or IDO inhibitor for a PDL1-low tumor.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method claimed in 
Further, the present claims recite that the method determines the expression levels from whole transcriptomic information, whereas the claims of ‘576 specify only that the expression levels are determined using RNAseq (see claim 2 of ‘576). However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have practiced the method of ‘576 by obtaining whole transcriptomic sequencing information so that all RNAs differentially expressed in the cancer cells of the patient, as compared to the reference cancer cells, could be monitored to “determine over-expression or under-expression for each of the distinct genes relative to respective reference ranges” wherein the “distinct genes are associated with respective distinct types of immune cells” as recited in the methods claimed in ‘576.
Regarding present claims 2-4, claims 4-6 of ‘576 recite that the expression levels are compared to reference levels and over-expression and under-expression are determined when the levels exceeded +/- 2SD; and that the reference ranges are specific for tumor types as classified by ICD10.  In view of these limitations in the claims of ‘576, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method claimed therein so as to have also determined over- and under-expression of the checkpoint genes based on 
Regarding present claim 10, the claims of ‘576 encompass performing the methods claimed therein using any type of tumor – i.e., “characterizing a tumor” (claim 1) and “identifying a patient for immune therapy of a tumor” (claim 11).
Further, Topalian teaches that lung cancer is particularly responsive to anti-PD1 / PD-L1 therapy (p. 453, col. 1 and p. 454, col. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the modified method claimed in ‘576 to the particular tumor type of lung cancer since the claims of ‘576 indicate that the method claimed therein is applicable to any type of tumor and Topalian teaches that lung cancer is particularly responsive to PD-L1 therapies and thereby would be a suitable tumor type for determining gene expression profiles as indicative of a type of therapy that should be recommended to (and then administered to) a patient (see claim 8 of ‘576).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/358,576 (reference application) in view of Topalian et al (Cancer Cell. April 2015. 27: 450-461) and further in view of Danenberg et al (J Thoracic Oncology. Sept 2015. Suppl. 2. 10.9:S601-S602, abstract P2.04-074). 
	The claims of ‘576 are discussed above.
Regarding present claim 9, the claims of ‘576 do not recite that the method determines the expression level of immune checkpoint markers using a cfRNA sample from the blood of the patient.
	However, Danenberg teaches that tumor RNA released into the bloodstream of cancer patients can be detected as a non-invasive means for monitoring gene expression. Danenberg exemplifies methods of measuring the PD-L1 and ERCC1 cfRNA levels in healthy individuals and subjects having metastatic NSCLC. It is reported that “PD-L1 expression was detected in the cfRNA of 60% (3/5 plasma samples) from the NSCLC patients, but was not detected in any samples from the control group (0/9), 
(p =0.0005, Fisher's Exact Test). ERCC1 expression was detected in 100% (5/5) of NSCLC patients and 67% (6/9) of the control group but its median expression value was about 8-fold higher in the plasma of cancer patients.” It is further stated that “The PD-1/PD-L1 pathway is a promising therapeutic target and anti-PD-LI agents have shown encouraging activity in a variety of tumor types” and “These data demonstrate the potential value of using cfRNA from blood to measure gene expressions for detection of cancer and its recurrence, and in selecting and monitoring therapies.”

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.Response to Remarks:
In the reply of 16 September 2021, Applicant did not specifically traverse the provisional obviousness-type double patenting rejections. The rejections are maintained for the reasons set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634